            Case 1:19-cv-04584-DLC Document 20 Filed 09/16/19 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                 :
Peter Alt, Barry Poole, Bruce Stark, Millowe     :
Kleinpeter, Anthony Egert, Jeffrey Shadduck,     :
Elizabeth Shadduck, Michael O’Leary, Justin      :
Rubel, Gary Nemerofsky, Linda Jean Kreutzer,     :
John Hassinger, Sandra Kacher, Veronica          :
Duncan, Chuck Kellington, Thomas Brown,          :
Anthony Darden, Kathleen Cobb, Ronald Lee,       :
Eli Hernandez, Ellen McMillian, Lavern           :
                                                   Civil Action No.: 1:19-cv-04584-DLC
Augustine, Lois Riddle, Russell Stark, Robin     :
Hays, Jimmie Williams, Sergey Grishchuk,         :
Lillya Grishchuk, and Greg Richard,              :
                                                                                                   (
                                                 :
                                                                                                   D
                      Plaintiffs,                :
                                                                                                   R
       v.                                        :
                                                                                                   H
                                                 :
First Choice Payment Solutions G.P., d/b/a       :
Sekure Merchant Solutions,                       :
                                                 :
                      Defendant.                 :

                                    NOTICE OF SETTLEMENT

       NOTICE IS HEREBY GIVEN that the parties in the above-captioned case have reached

a settlement. The Plaintiffs anticipate filing a notice of withdrawal of Complaint and voluntary

dismissal of this action with prejudice pursuant to FED. R. CIV. P. 41(a) within 60 days.


Dated: September 16, 2019
                                                  Respectfully submitted,

                                                  /s/ Sergei Lemberg

                                                  Sergei Lemberg, Esq. (SL 6331)
                                                  LEMBERG LAW, L.L.C.
                                                  43 Danbury Road, 3rd Floor
                                                  Wilton, CT 06897
                                                  Telephone: (203) 653-2250
                                                  Facsimile: (203) 653-3424
                                                  slemberg@lemberglaw.com
         Case 1:19-cv-04584-DLC Document 20 Filed 09/16/19 Page 2 of 2




                               CERTIFICATE OF SERVICE

       I hereby certify that on September 16, 2019, a true and correct copy of the foregoing
Notice of Settlement was served electronically by the U.S. District Court Southern District of
New York Electronic Document Filing System (ECF) and that the document is available on the
ECF system.

                                            By /s/ Sergei Lemberg

                                                   Sergei Lemberg
